DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 recite the limitation "the cigarette".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “a cigarette”.  It is unclear if this is the same “the cigarette” recited in claim 1 or a new “a cigarette”.  For purposes of examination it will be considered to be the same cigarette.
Claims 2-6 are rejected insomuch as they depend on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180042299 A1 (hereinafter HAN).
Regarding claim 1, HAN discloses a cigarette smoking device with an electronic atomization function and a cigarette holder.  HAN discloses a heater (Fig. 4, heating wire 405, claim 2, ¶32), an atomizer which generates electronic cigarette smoke (Figs. 1-3, atomizer 8, ¶18); a heating tube part (Fig. 7, adjusting disk 104, ¶16) into which the cigarette (Fig. 1, cigarette 13 and Fig. 6, held object 203) is inserted; and a tobacco retaining part (Fig. 7, adjusting gear 101, ¶16) which is insertable into the smoking jig, wherein the heating tube part includes a stopper (Fig. 7, holding block support 103, ¶16) that prevents an end of the cigarette from being inserting beyond a predetermined depth.  
Regarding claim 2, HAN discloses the smoking jig of claim 1 as discussed above.  HAN further discloses wherein the tobacco retaining part includes a protrusion portion (Fig. 7, holding block 105) that has a predetermined inner diameters, wherein a cigarette that has different outer diameters are used by changing the inner diameter of the protrusion portion (¶16).    As shown in Fig. 7 and explained in ¶16 the adjusting gear includes movable blocks that permit the changing of the diameters of cigarettes accepted into the device.  
Regarding claim 3, HAN discloses the smoking jig of claim 1 as discussed above.  HAN further discloses wherein the tobacco retaining part includes a tobacco introducing tube (Fig. 6, sleeve 201, ¶16)  into which the cigarette is inserted, wherein the tobacco introducing tube includes a smoke intake port that passes the electronic cigarette smoke generated by the atomizer.  HAN discloses that air enters through air inlet 2 (Fig. 3, ¶18).  The air then passes through the device including the inside shell and second cavity (¶17).  Therefore it is implicit that the sleeve 201 has intake to allow smoke to be generated by cigarette 203.  HAN discloses that air flows in and through a central channel and the cavity is in air communication (abstract).
Regarding claim 4, HAN discloses a cigarette smoking device with an electronic atomization function and a cigarette holder.  HAN discloses wherein the heating tube part includes a space that introduces the electronic cigarette smoke generated by the atomizer to a side of the cigarette (¶6, ¶8), wherein electronic cigarette smoke generated by the atomizer passes through the space and reaches the user's mouth through the cigarette (¶50).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over HAN as applied to claim 1 above, and further in view of US 20110290269 A1 (hereinafter SHIMIZU).
Regarding claim 5, HAN discloses the smoking jig of claim 1 as discussed above. HAN does not explicitly disclose further comprising an insertion portion that protrudes inwardly into which the cigarette is inserted from the outer peripheral surface of the heating tube part.  
SHIMIZU teaches a non-combustion smoking tool that vaporizes the nicotine contained in tobacco leaves and enables inhalation of the vaporized nicotine (abstract).  SHIMIZU teaches a slender heater 1 that is inserted into the tobacco portion 92 of a filtered cigarette 90 (Fig. 1, ¶47). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HAN to an insertion portion that protrudes inwardly into which the cigarette is inserted from the outer peripheral surface of the heating tube part as taught in SHIMIZU.  The slender tube is considered to be an insertion portion that protrudes into the cigarette.  Using the slender heater would heat the tobacco leaves and generate vaporized nicotine for the user (¶48-¶49).
Regarding claim 6, HAN discloses the smoking jig of claim 1 as discussed above. HAN does not explicitly disclose the heater is inserted into a cigarette and heats the cigarette.
SHIMIZU teaches a non-combustion smoking tool that vaporizes the nicotine contained in tobacco leaves and enables inhalation of the vaporized nicotine (abstract).  SHIMIZU teaches a slender heater 1 that is inserted into the tobacco portion 92 of a filtered cigarette 90 (Fig. 1, ¶47). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HAN to include the heater is inserted into a cigarette and heats the cigarette as taught in SHIMIZU.  Doing so would heat the tobacco leaves and generate vaporized nicotine for the user (¶48-¶49).

Response to Arguments
Applicant's arguments filed June 28, 2022 have been fully considered but they are not persuasive.
Applicant argues that HAN does not teach a stopper and points to the embodiment of HAN shown in Fig. 4.  The stopper is a new claim limitation.  HAN discloses a stopper as explained above in holding block support 103 shown in Fig. 7.  The cigarette cannot be inserted beyond this block.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726